Mr. Presiding Justice Horton delivered the opinion of the court. In this case a rehearing was allowed. It was not intended by the opinion filed to say that “ O. K.,” in all cases, when indorsed upon a draft of decree, means that such decree is entered by consent. In that ■ opinion, as in other cases, the language used must be considered in connection with and as applicable to the facts before the court. It is conceded in the petition for rehearing that “ O. K.” means all correct, but it is claimed that when put upon - a draft of decree it is only an acknowledgment of the correctness of the draft for what it purports to be, “ namely, the decision of the court, which had been orally rendered, put into words of form.” But does that apply in this case ? Here there had been no decision of the court orally rendered. One of the assignments of error in this court is that the trial court erred “ in entering said decree, no evidence having been heard, no replication having been filed and the answer being taken as true.” The record does not contain any evidence nor does it appear that any was ever taken in the case. There had not then been any decision of the court upon the merits ©f the case “ orally rendered, put into words and form ” by said decree or draft of decree. The “ O. K.” could not then have been equivalent to saying to the court, this draft of decree is correct according to the decision of the court orally rendered. It could have meant or been understood by the court to mean nothing more or less than a consent to the entry of that decree. The supplemental record filed here confirms this conclusion. If this be not correct then it follows that counsel intended to, and did deceive the court into entering the decree. In either case, appellant is not entitled to any relief at the hands of this court. The employing of other counsel in this court from those who “ O. K’d,” and thus, under the facts here shown, consented to the entry of said decree, will not avail to aid the plaintiff in error. The decree of the Circuit Court is affirmed.